Case: 3:18-cv-50040 Document #: 106 Filed: 06/26/19 Page 1 of 2 PagelD #:366

AO 440 (Rov. 05/00) Summons in a Civil Action

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF ILLINOIS

ALIAS SUMMONS IN A CIVIL CASE

PATRICK PURSLEY
CASE NUMBER: 3:18-cv-50040
Vv. ASSIGNED JUDGE: .
Philip G. Reinhard

MAGISTRATE JUDGE: Lisa A. Jensen

TO: (Name and address of Defendant)

Gary Reffett

c/o Todd Cagnoni as special representative
425 E. State Street

Rockford, IL 61104

YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF'S ATTORNEY name and address)

Roshna Bala Keen

LOEVY & LOEVY

311 N Aberdeeen Street, 3rd Floor
Chicago, IL 60607

an answer to the complaint which is herewith served upon you, al days after service of this

summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against you for
the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a reasonable
period of time after service.

THOMAS G. BRUTON, CLERK

Vpaseyia danecerke

June 12, 2019

 

 

(By) DEPUTY CLERK DATE

 
Case: 3:18-cv-50040 Document #: 106 Filed: 06/26/19 Page 2 of 2 PagelD #:367

AFFIDAVIT OF SERVICE

State of Illinois County of Northern District Of illinois
Court

Case Number: 3:18-C'V-50040

Plaintiff:
PATRICK PURSLEY

VS.

Defendant:
THE CITY OF ROCKFORD, ET AL

For:

LOU SPETNAGEL
PROOF SERVE

1707 WALNUT ST.
SUITE 106
BOULDER, CO 80302

Received by Rockford Detective & Security Agency on the 26th day of June, 2019 at 11:10 am to be
served on GARY REFFETT C/O TODD CAGNONI AS SPECIAL REPRESENTATIVE, 425 E. STATE
ST., ROCKFORD, IL 61104.

|, Amanda L. Whalen, being duly sworn, depose and say that on the 26th day of June, 2019 at 12:00
pm, I:

served an AUTHORIZED entity by delivering a true copy of the ALIAS SUMMONS IN A CIVIL CASE,
SECOND AMENDED COMPLAINT with the date and hour of service endorsed thereon by me, to: NORA
DOYLE AUTHORIZED AGENT as ADMINISTRATIVE ASSISTANT at the address of: ROCKFORD CITY
HALL-LEGAL DEPARTMENT, 425 E STATE ST, ROCKFORD, IL 61104, who stated they are authorized
to accept service for GARY REFFETT, and informed said person of the contents therein, in compliance
with state statutes.

Description of Person Served: Age: 66, Sex: F, Race/Skin Color: WHITE, Height: 5'5", Weight: 180,

Hair: RED, Glasses: Y
thmardge Ueber

Amanda L. Whalen C”
subscribed and Sworn te before me on the 26th Process Server # 9595
day of June, 2019 by the affiant who is personally

known to me. Rockford Detective & Security Agency
CF Bee 631 N. LONGWOOD ST.
SUITE 102

 

 

NOTARY PUBLIC a aAAAAnannn ROCKFORD, IL 61107
AAAARARAP ADR ARDDDD DD
3 6 CEC SEAL 3 (815) 282-2822
y NOTARY PUBLIC -STATE OF ILLINOIS § Our Job Serial Number: RDT-2019001237
$ MY COMMISSION EXPIRES:10/26/22 §

 

 

 

Copyright © 1992-2019 Database Services, Inc. - Process Server's Toolbox V8.1¢
